Citation Nr: 0839460	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lung condition, 
including chronic obstructive pulmonary disease (COPD), as 
due to Agent Orange exposure.

2.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), as due to Agent Orange exposure.

3.  Entitlement to service connection for a disorder causing 
sleep disturbance.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.  He also had service from August 1970 to October 2002 
with the Army National Guard (ANG).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In January 2002, the RO denied service connection for BPH, 
and in January 2003 the RO denied service connection for 
COPD, a disorder causing sleep disturbance, and PTSD.

In July 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).    

While the claims file does reflect that the veteran filed a 
timely notice of disagreement with the rating action that 
denied entitlement to service connection for glaucoma, 
following the issuance of the July 2008 statement of the 
case, there is no indication that the veteran filed a 
substantive appeal with respect to this issue and the record 
does not otherwise reflect his intention to continue his 
appeal of this matter.  Consequently, the Board finds that it 
does not have current jurisdiction over this claim.

Finally, although the Board received additional evidence from 
the veteran in November 2008 without waiver of the RO's 
initial consideration of this evidence pursuant to 38 C.F.R. 
§ 20.1304(c) (2008), the Board's review of this evidence 
reveals that it is entirely duplicative of evidence already 
of record.  Consequently, the Board finds that it is 
unnecessary for the Board to either obtain a waiver of the 
initial review of this information by the RO or remand the 
claims for the RO's initial review of this information.  

The issues of entitlement to service connection for PTSD and 
a disorder causing sleep disturbance are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  COPD did not have its onset during service and is not 
related to an in-service disease on injury.

2.  BPH did not have its onset during service and is not 
related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  COPD was not incurred in active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  BPH was not incurred in active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, September 2001 and 
March 2002 letters advised the veteran of the evidence 
necessary to substantiate his claim for service connection 
for BPH and the respective obligations of the veteran and the 
VA in obtaining that evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  A similar letter was provided with 
respect to the issue of entitlement to service connection for 
COPD in April 2002.  A May 2008 letter also advised the 
veteran on the issues of establishing a disability rating and 
effective date of award.  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing and examination and 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has 
been accomplished with respect to these issues, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While all of the service treatment records from the veteran's 
period of active service may not be contained in the claim 
folder, the record reflects that multiple efforts were taken 
to obtain the complete records without success.  However, the 
veteran provided at least some of the service medical records 
in May 2007, personnel records have been obtained, and the 
record also contains relevant post-service VA and private 
treatment records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  

Although the Board has considered remanding the claims for 
service connection for COPD and BPH for examinations and 
etiological opinions, the Board does not find that the VCAA 
requires such action.  More specifically, even with the 
heightened duty afforded to veterans in the event of lost or 
misplaced service records (see O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991)), the record does not reflect evidence that 
the veteran was treated for symptoms of COPD or BPH during 
service or a period of active duty for training (ACDUTRA), 
COPD and BPH are not diseases eligible for service connection 
based on exposure to Agent Orange, and there is no documented 
diagnosis of COPD or BPH until approximately March 2001 and 
December 1996, respectively.  Thus, the Board finds that 
etiological examinations are not required as to these claims 
under the criteria found in 38 C.F.R. § 3.159(c)(4)(B) and 
(C) (2008).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2008); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Service Connection for COPD and BPH

Background

As was noted previously, all of the service medical records 
from the veteran's period of active service may not be 
available for review.  Service medical records provided by 
the veteran in May 2007 do reflect that the veteran was 
treated for urethral discharge in February 1970; however, 
there was no indication of any nocturia or other 
genitourinary symptoms and at the time of separation 
examination in June 1970, with the exception of a left 
vericocele, genitourinary and chest and lung evaluation was 
normal.  

At the time of the June 1970 separation examination, the 
veteran also specifically denied any history of frequent or 
painful urination.  Personnel records for the period of 
August 1970 to October 2002 reflect that the veteran had 
periods of ACDUTRA and INACDUTRA with the ANG between October 
1982 and October 2002.  

Private treatment records from June 1974 reflect that the 
veteran reported nocturia for several months.  It was noted 
that he had been at this clinic several times for complaints 
that suggested recurrent nonspecific urethritis.  Examination 
of the chest revealed clear lungs, and the final diagnosis 
was posterior urethritis.  It was further noted that the 
veteran underwent an operation to remove cysts on June 10.  
Personnel records do not reflect that the veteran had any 
ACDUTRA in 1974.

ANG examination in October 1982, April 1988, and April 1992 
revealed that the genitourinary system and lungs and chest 
were normal.  Periodic ANG examination in September 1994, 
June 1996, and May 1998 revealed that the prostate, 
genitourinary system, chest and lungs were normal.  

Private treatment records for the period of September 1997 to 
January 1999 reflect that in September 1997, the veteran was 
on Cardura for BPH.  

ANG periodic examination in June 1999 revealed an enlarged 
prostate.  Genitourinary examination was still considered 
normal, as was evaluation of the lungs and chest.  

ANG examination and treatment records for the period of June 
1999 to April 2001 reflect evaluation for complaints 
associated with BPH between March and April 2001.  There are 
no records indicating that these complaints were associated 
with any ACDUTRA, and examination at this time was instead 
conducted to determine the veteran's physical profile for 
further training.  

VA Agent Orange Registry examination in March 2001 revealed 
that the veteran served in Vietnam from January 1969 to 
January 1970.  At this time, the veteran denied any problems 
with dyspnea, but continued to complain of problems with 
frequency and hesitancy.  Digital rectal examination (DRE) in 
December 2000 was noted to reveal findings of mild 
enlargement of the prostate and guaiac negative brown stool.  
Examination of the chest at this time revealed that 
respiratory sounds were clear to auscultation and that 
respiratory movements were unlabored.  However, chest x-rays 
were interpreted to reveal a suggestion of mild COPD.  The 
diagnosis included history of Agent Orange exposure in 1968 
and 1970, and BPH.  

A VA outpatient record from May 2002 reflects that the 
veteran was previously evaluated in the genitourinary clinic 
in December 1996 with the same problem of nocturia.  The 
assessment was benign prostatic hypertrophy.  

A VA outpatient treatment record from February 2005 indicates 
an assessment that included prostate problems.  On 
examination, cardiovascular and respiratory evaluations were 
considered unremarkable.  

VA treatment records from January 2008 reflect that the 
veteran's active problems included BPH and chronic 
obstructive bronchitis without exacerbation.  

At the time of the veteran's hearing before the Board in July 
2008, the veteran chose not to offer testimony regarding 
these issues, apparently recognizing the fact that neither of 
the claimed disabilities was among those listed as entitled 
to presumptive service connection based on Agent Orange 
exposure (transcript (T.) p. 19).  He still desired to have 
the claims adjudicated by the Board (T. at p. 19).  

A private medical statement from A. Christopher Stage, M.D., 
dated in July 2008, was intended to provide a summary of the 
veteran's lower urinary condition.  Dr. Stage noted that 
apparently, the veteran began having problems when he was in 
Vietnam as early as 1974, "when he was seen by Dr. St. 
Martin in the past.  He was diagnosed with chronic urethritis 
at that time."  Dr. Stage went on to report that the veteran 
had had trouble with nocturia and urinary frequency over the 
years, and that more recently, he had been diagnosed with 
prostatic hypertrophy.  Dr. Stage further indicated that the 
veteran had a resection of the prostate but continued to have 
what appeared to be overactive bladder symptoms possibly due 
to prostate enlargement with associated chronic bladder 
hypertrophy.  


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  In order to prevail on the 
issue of service connection for any particular disability, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

In order to show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2008).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset); porphyria cutanea 
tarda; prostate cancer; respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2008).  

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1111, 1112, 1153; 38 C.F.R. § 
3.304(b), 3.306, 3.307, 3.309.  

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 
Vet. App. at 469-70, for the proposition that, "if a claim 
relates to period of [ACDUTRA], a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim" 
(emphasis in McManaway)); see also Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, 
the evidentiary burden is on the appellant to show that he 
became disabled from an injury or disease incurred in line of 
duty during ACDUTRA or from an injury incurred in line of 
duty during INACDUTRA.

Turning to the initial threshold requirement of a current 
disability, as a result of continuing diagnoses of BPH, an x-
ray diagnosis suggesting COPD in March 2001, and more recent 
diagnoses of obstructive bronchitis, the Board will give the 
veteran the benefit of the doubt, and conclude that the 
element of current disability has been met with respect to 
both of the veteran's claims. 

The Board further finds that since the record reflects that 
the veteran had service in Vietnam, it will concede his 
exposure to Agent Orange.  However, as the veteran himself 
has apparently recognized, the regulatory provisions for 
presumptive service connection after herbicide exposure to 
not support his claims because the Secretary has not 
determined that a presumption of service connection for COPD 
or BPH is warranted for Agent Orange exposed veterans.  
Moreover, the Secretary recently reiterated that there was no 
positive association between herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).  

Of course, the fact that the Secretary has not determined 
that there is any presumptive basis to service connect COPD 
or BPH does not preclude the appellant from establishing such 
a relationship.  However, to do so, appellant must submit 
competent medical evidence to support his assertion.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, as 
was noted previously, the Board notes that he has been 
adequately advised of this need, and has not been able to 
provide a persuasive medical opinion in support of such a 
relationship as to either claim.  The statement of Dr. Stage 
is found to constitute nothing more than what Dr. Stage 
stated was the purpose of his letter, i.e., to summarize the 
veteran's lower urinary condition.  In addition, even if the 
Board were to find that this statement does seek to establish 
the existence of pertinent symptoms continuing since service, 
it is based on inaccurate facts and is therefore of no 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
More specifically, Dr. Stage erroneously assumes that the 
veteran was in Vietnam in 1974 and that there was a diagnosis 
of urethritis at that time, whereas the record clearly shows 
that the veteran separated from service in August 1970, that 
there was no diagnosis of urethritis during service (there 
was a diagnosis of urethral discharge in February 1970), and 
that the first diagnosis of urethritis is contained in post-
service private records dated in June 1974.  

The record also does not contain medical evidence of 
treatment of COPD or BPH during any period of National Guard 
training subsequent to 1970.  

In addition, the Board finds that the veteran's statements 
that he has continually suffered from symptoms of COPD and 
BPH are not credible.  As was discussed above, the service 
treatment records do not document complaints or treatment for 
COPD or BPH, there was no diagnosis of BPH in June 1974, and 
there were no relevant respiratory or genitourinary findings 
at the time of periodic ANG examinations in October 1982, 
April 1988, April 1992, September 1994, June 1996, and May 
1998.  In fact, the first documented x-ray findings 
suggesting COPD were dated in March 2001 and the record 
reflects that the veteran did not begin to receive treatment 
for BPH until the end of 1996 or 1997.  

There is also no competent medical evidence of record showing 
that COPD or BPH are related to service or any period of 
National Guard training.  It should also be noted that the 
statements of the veteran that seek to link current relevant 
symptoms or diagnoses to active service are of minimal or no 
weight as it has been held that lay assertions with respect 
to issues of medical causation do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, in addressing the evidence in favor and 
against these claims, the Board finds that the latter is far 
more persuasive, probative, and credible, and that a 
preponderance of the evidence is therefore against the 
veteran's claims for service connection for COPD and BPH.  


ORDER

Entitlement to service connection for a lung condition, 
including COPD, as due to Agent Orange exposure, is denied.

Entitlement to service connection for BPH, as due to Agent 
Orange exposure, is denied.


REMAND

Turning next to the issue of entitlement to service 
connection for PTSD, the record reflects multiple diagnoses 
of PTSD.  In addition, at the time of the veteran's July 2008 
hearing before the Board, the veteran provided more specific 
time parameters regarding certain verifiable stressors he 
claims to have been exposed to while assigned to the 855th 
General Supply Company in Vietnam between January 1969 and 
January 1970.  More specifically, he described his unit being 
subjected to enemy fire at the time of his initial arrival in 
Vietnam in January 1969, his unit's being subjected to enemy 
fire at the time of his initial arrival into Da Nang, Vietnam 
that same month, and his unit's subsequent exposure to 
constant enemy fire, including a July 1969 incident where 
members of his unit were required to disarm an enemy round 
that had apparently failed to discharge on impact.  There is 
also no indication that the U.S. Army and Joint Services 
Records Research Center (JSRRC) was ever contacted for the 
purposes of obtaining the unit records for the 855th General 
Supply Company for January 1969, July 1969, and if available, 
the period of January 1969 to January 1970.  Consequently, 
the Board finds that this claim must be remanded so an effort 
can be made to obtain these records.  In the event that one 
of the veteran's claimed stressors is verified, the veteran 
should then be provided with a psychiatric examination to 
determine whether he has PTSD that is linked to the verified 
stressor or stressors.

As for the remaining issue of entitlement to service 
connection for a disorder causing sleep disturbance, the 
Board has been unable to locate a VCAA notice with respect to 
this claim.  Consequently, while this case is in remand 
status, the Board finds that the veteran should be furnished 
with a new VCAA letter as to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for 
service connection for a disorder 
causing sleep disturbance, send the 
veteran a letter informing him about 
the information and evidence not of 
record that is necessary to 
substantiate his claim; the information 
and evidence that VA will seek to 
obtain on his behalf; and the 
information or evidence that he is 
expected to provide.  

2.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802 (previously 
known as U.S. Center for Unit Records 
Research (CURR)), and request that 
JSRRC research the unit history of the 
855th General Supply Company for 
January 1969, July 1969, and if 
available, the period of January 1969 
to January 1970, to determine whether 
it was subjected to enemy fire during 
these time periods.  

3.  In the event that a stressor is 
verified, the RO/AMC should note that 
for the record and schedule the veteran 
for a VA psychiatric examination in 
order to ascertain whether he has PTSD 
as the result of such verified 
stressor(s).  In considering whether 
the veteran meets the criteria for a 
diagnosis of PTSD, only the verified 
stressor(s) may be considered.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted in the 
opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders- 
IV (DSM-IV). All necessary special 
studies or tests, including 
psychological testing and evaluation, 
are to be accomplished.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM- 
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
P.M. DIOLORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


